Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  140922(72)(75)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  WILLIE DRIVER and BEVERLY DRIVER,
            Plaintiffs-Appellants,
                                                                    SC: 140922
  v                                                                 COA: 280844
                                                                    Wayne CC: 06-629887-NH
  CARDIOVASCULAR CLINICAL
  ASSOCIATES, P.C.,
           Defendant-Appellee,
  and
  MANSOOR G. NAINI, M.D. and MICHIGAN
  CARDIOLOGY ASSOCIATES, P.C.,
             Defendants.
  ______________________________________


         On order of the Chief Justice, motion by the Michigan Optometric Association and
  Proassurance Corporation for leave to file briefs amicus curiae are considered and they
  are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
                                                                               Clerk